USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:

DATE FILED:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
ALEXIS MARQUEZ, :
Plaintiff, :

: 18-CV-7315 (ALC)
-against- :

: ORDER

DOUGLAS HOFFMAN ET AL., :
Defendants. :
x

 

ANDREW L. CARTER, JR., District Judge:
The Court is in receipt of Defendant’s request to unseal portions of the October 11, 2019

transcript and Plaintiff's response. ECF Nos. 179, 186. Defendant’s request to unseal is hereby

DENIED.
SO ORDERED.
Dated: November 14, 2019

New York, New York

7 lng

ANDREW L. CARTER, JR.
United States District Judge

 

 

 
